Reasons For Allowance
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: I combination with other limitations of the claims the prior arts made of record fail to suggest a system  wherein a result of at least one of the spline evaluation is used to control an aspect of an output electrical signal; wherein a resulting value of the spline evaluation when added to a base frequency phase counter is used to determine a location of an output signal edge of the output digital signal; wherein the location is perturbed by a random dither on the phase angle drawn from a uniform distribution; wherein action of the phase dither is variable in a time domain as a conversion from phase to an output time series is 
naturally dependent on instantaneous frequency of the location. In combination with other limitations of the claims the prior arts made of record fail to suggest a system wherein an interpolated phase angle added to a base frequency phase counter used to determine the location of an output signal edge of the output electrical signal, has a further test applied to determine an update time free of possible race conditions toreinitialize random dither for its corresponding signal edge of the output digital signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845